DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunco (US 2014/0170839 A1).
Regarding claims 28 and 29:
	re claim 28, Brunco discloses a method of fabricating a semiconductor device, comprising:
forming a preliminary fin 22 (Fig. 2A and [0025]) comprising silicon and germanium protruding from a substrate 12;

oxidizing the exposed top surface and sidewalls of the upper portion of the preliminary fin (Fig. 2C and [0027]) to form a trimmed fin 122 covered by an oxide layer 102A (Fig. 2C and [0027]); 
removing the oxide layer (Fig. 2D and [0035]) to obtain the trimmed fin 122; 
forming a gate dielectric layer 130A (Fig. 2E and [0036]) on the insulating layer 18 and the trimmed fin 122 after removing the oxide layer 120A (in Fig. 2C); and 
re claim 29, the method of claim 28, further comprising: forming a gate structure 130B (Fig. 2E and [0036]) above the gate dielectric layer 130A.
Therefore, Brunco anticipates claims 28-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunco in view of Inaba (US 2007/0221956 A1).
Brunco anticipates claims 29 but does not explicitly disclose removing a portion of the gate dielectric layer exposed by the gate structure after forming the gate structure.  However, it is noted Brunco does not disclose all processing steps for acquiring a complete, functional device; accordingly, Inaba is cited to show, in a device similar to the of Brunco, forming a gate dielectric layer 31 (see Figs. 2I-2N) on a fin 10b and an insulating layer 60, further forming a gate structure 70 above the gate dielectric layer 31, and further removing a portion of the gate dielectric layer 31 exposed by the gate structure 70 (see Fig. 2J-2N).
.

Allowable Subject Matter
Claims 1-10 and 21-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	
Claims 1-10 and 21-27 are allowed for reasons stated in the prior Office action.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 are cited for disclosing SiGe fins comprising Ge concentration that varies, however, the references disclose Ge concentrations at the top/upper surface of the fin being greater than the Ge concentration beneath the top/upper surface.
Applicant’s remarks have been fully considered, but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892